Citation Nr: 0635038	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  04-24 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for osteoarthritis, 
lumbosacral spine.

2.  Entitlement to service connection for osteoarthritis, 
bilateral hips.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1976 through 
March 1990.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

According to a November 1990 administrative decision from the 
St. Petersburg RO, the veteran is not entitled to benefits 
under 38 U.S.C. Chapter 17 for any condition determined to be 
service-connected for the period of March 11, 1986, through 
March 31, 1990.  See 38 C.F.R. § 3.12(c) (health care and 
related benefits under 38 U.S.C. Chapter 17 shall not be 
furnished for any disability incurred or aggravated during a 
period of service terminated by a discharge under other than 
honorable conditions).  This timeline is extended through 
March 11, 1987, for chronic disabilities such as arthritis.  
See 38 C.F.R. §§ 3.307, 3.309.

In December 2003, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the St. Petersburg RO.  A 
transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303.  Further, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  For certain chronic disorders, such as 
arthritis, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service. 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for a disease first diagnosed 
after service when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be 
(1) medical evidence of a current disability; (2) medical 
evidence or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).  

VA has a duty to assist claimants in obtaining evidence 
needed to substantiate the claim, to include records in the 
custody of a federal department or agency.  38 C.F.R. 
§ 3.159(c)(2).  During the veteran's June 2006 hearing, it 
was noted that the veteran received Medicaid benefits shortly 
after his 1990 separation.  Medical records also indicate the 
veteran may have applied for social security benefits.  Thus 
far, no attempts have been made to obtain these records.  
These claims are therefore remanded for further development.

It is further noted that, at his hearing, the veteran raised 
the possibility that his bilateral hip condition may have 
been caused by or aggravated by his back disability.  Because 
this claim has not been adjudicated by the RO, and because VA 
has not obtained a medical opinion on this question, a remand 
is necessary.  

In addition, the previous examination report suggests, but 
does not justify, the conclusion that both the bilateral hip 
osteoarthritis and the low back osteoarthritis originated in 
service.  Nor does the examination report distinguish between 
injuries incurred or aggravated during the period of service 
before March 11, 1987, for which the veteran can receive 
service connection, and injuries initially incurred or 
aggravated during the period of March 11, 1987, until his 
final separation, for which the veteran cannot receive 
service connection.  Because osteoarthritis was not diagnosed 
in the SMRs, the Board also requires medical evidence to 
establish that osteoarthritis was incurred during the 
applicable period of service.  Such evidence is not provided 
in the April 2003 VA examination report.  The Board therefore 
believes another VA examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should obtain any outstanding 
Medicaid records pertaining to the 
veteran's claim.  The RO should also 
obtain any outstanding SSA records 
pertaining to any disability adjudication, 
to include any administrative decisions 
and any evidence relied upon in rendering 
the decision(s).  If any of the above 
records are not available, that fact 
should be specifically noted in the claims 
folder.  If records sought are not 
obtained, the RO should provide proper 
notification in compliance with 38 C.F.R. 
§ 3.159(e)(1).  

3.  The appellant should be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
individuals or facilities that may possess 
additional records pertinent to his claim.  
After obtaining any necessary 
authorization from the appellant for the 
release of any private medical records, 
the RO should obtain these records and 
associate them with the file.

4.  The veteran must be provided a VA 
examination to determine the etiology of 
any back or hip disability found.  The 
claims file must be made available to and 
reviewed by the examiner prior to the 
requested examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  

All tests and studies deemed necessary 
should be accomplished and clinical 
findings should be reported in detail.  
Based on the examination results, review 
of the veteran's pertinent medical 
history, and a review of records contained 
in the claims folder, the examiner is 
asked to provide an opinion as to whether 
it is at least as likely as not (a 50 
percent probability or more) that any 
diagnosed back or hip disability 
originated in service and prior to March 
11, 1986, or is otherwise etiologically 
related to this period of service.  The 
examiner must also note whether any 
arthritis was first manifested before 
March 11, 1987.  The examiner should 
specifically consider and address whether 
any current back or hip disability was 
incurred or aggravated secondary to any 
other back or hip disability.  If it is 
determined that the veteran's injury was 
incurred in or aggravated during the 
relevant period of service, the examiner 
must cite any evidence contained in the 
veteran's service medical records that 
justifies this conclusion.  

A complete rationale for all opinions must 
be provided. If the examiner cannot 
provide the above requested opinion 
without resort to speculation, it must be 
so stated.

5.  The RO must notify the appellant that 
it is his responsibility to report for the 
above noted examination and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2005).  In the event that 
the appellant does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

6.  After the above has been completed, 
the RO must readjudicate the issues on 
appeal, taking into consideration all 
evidence added to the file since the most 
recent VA adjudication.  If the issue on 
appeal continues to be denied, the veteran 
and his representative must be provided a 
Supplemental Statement of the Case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required by the 
veteran until he receives further notice; however, he may 
present additional evidence or argument while the case is in 
remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



